UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6755



UNITED STATES OF AMERICA,

                                               Plaintiff- Appellee,

          versus


WILLIAM DAVID TUCKER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-97-110, CA-99-395-7)


Submitted:   July 27, 2000                 Decided:   August 7, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William David Tucker, Appellant Pro Se. Sharon Burnham, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William David Tucker seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Tucker, Nos. CR-97-110;

CA-99-395-7 (W.D. Va. Apr. 5, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2